COLLIER, C. J.
1. It cannot be inferred from the facts recited in the bill of exceptions, that the plaintiffs were *745obliged by the stipulation under which they received the defendant’s potton on storage, to keep a cistern or other receptacle for water in their warehouse, with buckets suitable to extinguish fire, such as appertained to Mr. Thomas’s warehouse. They were bound to observe ordinary diligence in taking care of cotton committed to their keeping, and if they did not, they should be charged with the loss. It was conceded that the custom existing among the warehousemen did not require that their establishments should be provided with water and buckets ; and to have authorized the court to admit evidence to show, that the arrangements of Mr. Thomas’s house furnished a greater security against fire, proof that ordinary diligence demanded such precautions should have been adduced. Upon this point the preliminary proof was at fault in not showing that the defendant was promised the same security as Mr. Thomas’s house afforded, or that such security was usual, or the want of it amounted to negligence, and the testimony in respect to Mr. T’s warehouse, was rightfully excluded.
2. The opinions of a witness are not in general admissible, as has been often decided by this and other courts; but he must state facts, and leave it to the jury to draw their own inferences from them. Here it was allowable for the witness to state the facts in relation to the commencement and progress of the fire, the efforts made to extinguish it, &c., but the defendant could not avail himself of the witness’s opinions upon the considerations they suggest. See Hatchett & Bro. v. Gibson at the last term.
3. There can be no well founded objection to the proof offered by the plaintiff, that the defendant resided .within a certain distance of Wetumpka, and traded there, and that the facts connected with the burning of the plaintiff’s warehouse were notorious in that city. This evidence was intended to countervail the defence, by laying before the jury a predicate from, which they might infer that the defendant, with a full knowledge of the circumstances, gave his note. To have *746made it admissible, it was not essential for the plaintiff to show, that he had made a special communication — the jury might, without such fact being proved, infer a knowledge. The testimony we have seen was pertinent, and admissible, and it could not have been rejected by the judge, even if he had supposed it insufficient.
Neither party prayed the instructions of the court upon the evidence before the jury, and the view taken being decisive of the case, the judgment of the circuit court is affirmed.
Chilton, J., not sitting.